UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark one) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14678 Ross Stores, Inc.(Exact name of registrant as specified in its charter) Delaware 94-1390387 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 4440 Rosewood Drive, Pleasanton, California 94588-3050 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (925) 965-4400 Former name, former address and former fiscal year, if N/A changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
